 

Exhibit 10.1

 

FIRST AMENDMENT TO

AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY

 

 

This First Amendment to the Agreement for Purchase and Sale of Real Property
("Amendment") is made as of    8     of May, 2015 by DIAMEDIX CORPORATION, a
Florida corporation (the "Seller"), and JOE MANAGEMENT, LLC, a Florida limited
liability company (the "Buyer").

 

RECITALS

 

WHEREAS, Seller and Buyer entered into that certain Agreement for Purchase and
Sale of Real Property with an effective date of Wednesday, March 25, 2015 (the
“Agreement”) for the sale and purchase of certain real property more
particularly described in the Agreement.

 

 

WHEREAS, Seller and Buyer desire to amend the terms of the Agreement as
hereinafter set forth.

 

AGREEMENT

 

NOW THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, as well as the mutual covenants and agreements herein
contained, Seller and Buyer agree as follows:

 

1.            Recitals. The Recitals herein contained are true and correct and
are made a part hereof.

 

2.            Examination Period.   Buyer and Seller agree to extend the
Examination Period as stated in Section 1(e) of the Agreement to Friday, June
19, 2015.

 

3.            Counterparts. This Amendment may be executed in several
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same Amendment. A signed copy of
this Amendment delivered electronically to and by the parties shall serve as an
original for all purposes.

 

4.            Nature of Amendment.  Except as modified or amended by this First
Amendment, the Agreement shall remain in full force and effect and be binding on
the parties in accordance with its terms.  This First Amendment shall be binding
upon and inure to the benefit of the parties hereto, and their respective heirs,
personal representatives, successors and assigns.  No additions or modifications
of any term or provision of this First Amendment shall be effective unless set
forth in writing, signed by the party against whom enforcement of such addition
or modification is sought.

 

5.            Conflict. In the event of any conflict between the terms of the
Agreement and the terms of this Amendment, the terms of this Amendment shall
prevail. All capitalized terms not defined herein shall have the meaning
ascribed to them in the Agreement.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment on the
date set forth above.

 

 
1 

--------------------------------------------------------------------------------

 

 

 

SELLER:

 

              DIAMEDEX CORPORATION, a Florida corporation  

 

 

 

 

       

 

 

 

 

 

By:

/s/ Mohan Gopalkrishnan

 

 

Name:

Mohan Gopalkrishnan

 

 

Title:

Chief Executive Officer

 

          Date: May 8, 2015  

 

 

 

 

 

 



 

BUYER:

 

              JOE MANAGEMENT, LLC, a Florida limited liability company  

 

 

 

 

       

 

 

 

 

 

By:

/s/ Lyle Stern

 

 

Name:

Lyle Stern

 

 

Title:

Manager

 

          Date: May 8, 2015  



 

 

2